634 F.2d 1008
Frank MAXEY and Mary Amanda Maxey, Individually and as NextFriends of Mary Kathryn Maxey et al.,Plaintiffs-Appellants, Cross-Appellees,v.FREIGHTLINER CORPORATION, Defendant-Appellee, Cross-Appellant.
No. 78-2301.
United States Court of Appeals,Fifth Circuit.
Dec. 23, 1980.

Windle Turley, Sylvia M. Demarest, Dallas, Tex., for plaintiffs-appellants, cross-appellees.
A. J. Levy, New Orleans, La., David A. Thomson, Washington, D. C., amicus curiae, for the Assn. of Trial Lawyers of America.
Charles A. Deason, Jr., El Paso, Tex., amicus curiae, for Texas Trial Lawyers Assn.
Strasburger & Price, Royal H. Brin, Elliott, Churchill, Hansen, Dyess & Maxfield, Thomas G. Nash, Jr., Dallas, Tex., for defendant-appellee, cross-appellant.
Appeals from the United States District Court for the Northern District of Texas.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion Aug., 1980, 5 Cir., 1980, 623 F.2d 395).
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Thomas M. Reavley recused himself and did not participate in the decision